Citation Nr: 1219747	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to March 1946.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

It appears that the issue of entitlement to compensation under 38 U.S.C.A.  § 1151 has been raised by the record (but this is not clear), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death, nor was he rated totally disabled continuously since his release from active duty and for at least 5 years immediately preceding death, nor was he a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of "hypothetical entitlement" to benefits raised for the first time after a Veteran's death.  See Rodriguez v. Nicholson, 511 F.3d 1147 (Fed. Cir. 2008) (holding that the revised provisions of 38 C.F.R. § 3.22, as amended in 2000, may be applied to claims for DIC benefits filed by survivors before the amendment took effect).

The Veteran was not a former POW with a disability that was continuously rated totally disabling for a period of one year or more immediately preceding death.  He died six decades following his retirement from active service.  There is no basis in the record to indicate the Veteran was entitled to receive a 100 percent rating 10 years before his death.

At the time of the Veteran's death in August 2006, a total disability rating based upon individual unemployability (TDIU) was in effect, but only as of October 2000 and for barely six years.  Furthermore, there has been no allegation of clear and unmistakable error in any prior decision.  Therefore, a total rating had not been in place ten or more years immediately preceding his death or for at least five years from the date of the Veteran's separation from service.  In addition, the record does not reflect that the Veteran was a former POW.

In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the appellants' claim must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The VA General Counsel has held, however, that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  As discussed above, entitlement to DIC under 38 U.S.C.A. § 1318, is not warranted as a matter of law.

The Board finds and concludes that any error in this case is not prejudicial to the appellant because based on the undisputed facts, the benefit sought in this appeal could not have been awarded as a matter of law.  Therefore, the Board believes that a decision can be promulgated without prejudice to the appellant since the law is dispositive in this case.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. App. at 426, 430.

ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Importantly, it must be noted that Hupp was issued by the Court after the first RO decision.  Here, however, the appellant was not notified of whether the Veteran had any service connected disabilities at the time of his death.  Accordingly, the case must be remanded to afford the appellant appropriate VCAA notice.

In her notice of disagreement from January 2007, as well as in a June 2007 statement, the appellant contended that the Veteran's service-connected shrapnel residuals of the left eye shifted during the motor vehicle accident that led to complications of blunt force trauma, the cause of his death.  There is no medical opinion of record addressing this assertion.

Based on these facts and the Court's recent decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that there is insufficient medical evidence of record to decide this case.  Therefore, a remand for a medical opinion is necessary before the Board can render a decision in this matter.  See 38 U.S.C.A. § 5103A.  On remand, the claims file must be provided to a medical professional and an expert opinion must be obtained as to whether the Veteran's service-connected disabilities, specifically to include residuals of a shrapnel wound in the left eye, were a principal or contributory cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The appellant should be afforded VCAA notice that complies with the U.S. Court of Appeals for Veterans Claims' holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2. After the above is completed, provide the claims file to a medical professional and obtain an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, specifically to include residuals of a shrapnel wound in the left eye, were a principle or contributory cause of the Veteran's death.  In rendering the requested opinion, the examiner is asked to specifically address the fact that the death certificate lists complications of blunt force head injury due to a motor vehicle crash as a cause of the Veteran's death and explain the significance of that finding.

The examiner is advised that regulations define a disability as a "principle cause of death" when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

Similarly, regulations define a disability as a "contributory cause of death" as inherently one not related to the principal cause and in determining whether the disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

The examiner must provide a complete rationale for any and all opinions rendered.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any determination remains adverse to the Veteran, issue a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


